DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1 and 11 are directed to a method, and claim 16 is directed to a system. Thus, claims 1, 11, and 16 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 

The abstract idea of claim 1 is: 
storing at least one prospective tenant profile, a rental property listing, and a landlord profile linked to the rental property listing, wherein the prospective tenant profile includes at least tenant personal information, a rental property description, a rental background check, and a credit check;
vetting at least a portion of information in the prospective tenant profile by a third party;
selecting a subscription by a prospective tenant, wherein the subscription includes at least a payment of a predetermined fee corresponding to a plurality of different rental applications;
wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant;
wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord;
comparing the rental property description of the prospective tenant profile to one or more rental property listings;
identifying selected rental property listings that at least partially match the rental property description of the prospective tenant profile; and
based on the comparing step and the identifying step, designating the prospective tenant, with respect to the selected rental property listings, as approved or not approved, generating a rental property agreement based on the designation of approved;
wherein operations of the method are conducted simultaneously.


The abstract idea of claim 11 is:
storing at least one prospective tenant profile, a rental property listing, and a landlord profile linked to the rental property listing, wherein the prospective tenant profile includes at least tenant personal information, a rental property description, a rental background check, a credit check, and a rental verification;
wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant;
wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord;
vetting at least a portion of information in the tenant profile by a third party;
comparing the rental property description of the prospective tenant profile to one or more rental property listings;
identifying selected rental property listings that at least partially match the rental property description of the prospective tenant profile;
designating the prospective tenant, with respect to the selected rental property listings, as approved or not approved; 
inviting, by the landlord, a prospective tenant to apply; and
generating a rental property agreement if the prospective tenant applies and is approved;
wherein operations of the method are conducted simultaneously.
	
	

The abstract idea of claim 16 is:
Including at least one prospective tenant profile, a rental property listing, and a landlord profile linked to the rental property listing, wherein the prospective tenant profile includes at least tenant personal information, a rental property description, a rental background check, and a credit check;
a third party accessing and vetting at least a portion of information in the prospective tenant profile;
receiving a selection of a subscription by a prospective tenant, wherein the subscription includes at least a payment of a predetermined fee corresponding to a plurality of different rental applications;
wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant;
wherein operations of the method are conducted simultaneously. wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord;
receiving and storing submission of an application by the prospective tenant;
comparing the rental property description of the prospective tenant profile to one or more rental property listings;
identifying selected rental property listings that at least partially match the rental property description of the prospective tenant profile; 
designating the prospective tenant, with respect to the selected rental property listings, as approved or not approved; and
generating a rental property agreement based on a designation of approved.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claims are directed to landlord and tenant matching, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claims constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed mentally or by hand. In this case, one could 1) store at least one prospective tenant profile with relevant information; 2) vet the information by a third party; 3) select a subscription by a prospective tenant, wherein the subscription includes at least a payment of a predetermined fee corresponding to a plurality of different rental applications; 4) compare the rental property description of the prospective tenant profile to one or more rental property listings; 5) select rental property listings that at least partially match the rental property description of the prospective tenant profile; and based on the comparing step and the identifying step, designate the prospective tenant, with respect to the selected rental property listings, as approved or not approved. Claims 11 and 16 are directed to a similar mental and/or manual process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“online rental property management system” or “electronic system”; “hardware”; “software”; “applications”; “data storage”; “electrically”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0022] of applicant’s filed application. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2 and 14, which are directed to “reviewing” the tenant profile and the landlord “designating” the prospective tenant, merely narrow the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 3, which is directed to “approval” of the prospective tenant, merely narrows the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claims 4-5, 12-13 and 17-18, which are directed to the landlord “invite[ing]” the prospective tenant, merely narrow the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claims 6 and 15, which are directed to “vetting” information, merely narrow the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 7, which is directed to the landlord “access[ing]” information, merely narrows the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 8, which is directed to the “payment,” merely narrows the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 9, which is directed to the “lease agreement,” merely narrows the abstract idea. This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 10, which is directed to the “cloud based computing,” merely applies the abstract idea using generic computing elements (see MPEP 2106.05(f)). This would still fall into the groupings highlighted above and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-18 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh et al. (US 20160379299) in view of Brock (US 20020035535), “Zillow’s new online tools are going to make apartment hunting much easier” by Moore (NPL attached; hereinafter Moore), and Topete et al. (US 20090063272).

Claims 1 and 16
Regarding claims 1 and 16, Alizadeh discloses: a system and method for online rental property management using an online rental property management system {method for matching tenants and landlords via the internet, i.e. online rental property management using an online rental property management; para. [0048], [0049]}, wherein the online rental property management system includes at least hardware, software, applications {as understood from Fig. 2, exemplary architecture 20 depicts computerized system including hardware, software, applications; para. [0048]}, and data storage {server with data store defines data storage; para. [0017]}, the method including steps of:
storing in the data storage at least one prospective tenant profile {each tenant 132, 134, 136 applying for the rental of an available property submits a corresponding application 232, 234, 236, where the stored attributes represent a tenant profile; para. [0050]; note that server, i.e. data storage, described in para. [0017]}, a rental property listing {rental property listing 240; para. [0049]}, wherein the prospective tenant profile includes at least tenant personal information, a rental property description, a rental background check, and a credit check {tenant attributes may include a tenant's income and overall and particular financial condition, i.e. tenant personal information; para. [0050]; lease price ranges and bids, i.e. rental property descriptions; para. [0050], [0066]; details of application include criminal check, i.e. background check, and credit check; para. [0105]};
vetting at least a portion of information in the prospective tenant profile by a third party / third party accessing the system {human-assisted review of tenant attributes or profile, i.e. third party vetting of a portion of the information; para. [0064]}; 
receiving and storing submission of an application by the prospective tenant {tenant 132, 134, 136 applying for the rental of an available property submits a corresponding application 232, 234, 236 into a tenant data store 230; para. [0050]; note that server, i.e. submission storage, described in para. [0017]};
comparing the rental property description of the prospective tenant profile to one or more rental property listings in the data storage using the system {lease price ranges and bids, i.e. rental property descriptions of the prospective tenant profile, compared to rental property listings; para. [0016], [0066]}; 
identifying, by the system, selected rental property listings that at least partially match the rental property description of the prospective tenant profile {identification of rental properties and matching of rental propertie to lease price bids, i.e. rental property descriptions; para. [0066], [0067]};
 [the subscription] corresponding to a plurality of different rental applications using the system {tenant subscription includes dashboard view of plurality of different rental applications using the system; Fig. 31; para. [0073], [0107]}; 
based on the comparing step and the identifying step, designating the prospective tenant, with respect to the selected rental property listings, as approved or not approved using the system {landlord 120 can then confirm his or her approval of the renting of the given unit to the given applicant by clicking “Approve” or similar button on the provided application, i.e. approval or disapproval of the prospective tenant accomplished via the system; para. [0065], [0069]}; and
electronically generating a rental property agreement based on a designation of approved {the lease contract generator can use existing rules and templates to customize and automatically create a legally-enforceable document (paper or electronic), i.e. electronic rental property agreement, that must be executed by the landlord 120 and a tenant 136 for the lease of a given rental property 202, i.e. based on designation of approval; para. [0055]};
wherein operations of the method are conducted simultaneously {as described in para. [0055]}.
Alizadeh doesn’t explicitly disclose: a landlord profile linked to the rental property listing; selecting a subscription by a prospective tenant, wherein the subscription includes at least a payment of a predetermined fee; wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant; wherein operations of the method are conducted simultaneously. wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord.
However, Brock teaches a similar system for facilitating matching between parties in the context of real estate. Brock discloses: a landlord profile linked to the rental property listing {each rental property record or listing is associated with, i.e. linked to, ownership data, i.e. a landlord profile; para. [0037]}; selecting a subscription by a prospective tenant, wherein the subscription includes at least a payment of a predetermined fee {new subscribers may subscribe to use the system via interface systems 12, i.e. selecting a subscription by a prospective tenant, where the system comprises paying customers, i.e. those who paid a predetermined fee; para. [0023]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alizadeh to include the features of Brock. Given that Alizadeh is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for obtaining landlord-specific information related to properties and generating revenue, given that they’re relevant for making matching determinations and ensuring business continuity. One of ordinary skill in the art would be motivated to streamline business processes and generate revenue for business continuity, and therefore it would have been obvious to modify Alizadeh with Brock. 
The combination of Alizadeh and Brock doesn’t explicitly disclose: wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant; wherein operations of the method are conducted simultaneously; wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord.
However, Moore teaches a similar system for enabling renters to apply to multiple rental applications. Moore discloses: wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant {tools will allow renters to engage with potential landlords through three of its most popular sites, Zillow, Trulia, and HotPads, to apply for multiple apartments through one all-encompassing application for a flat fee of $29, i.e. a subscription fee, allowing users to send applications to as many properties that they want during a 30-day period, i.e. selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant; page 2; examiner notes that plurality of different fees corresponds to paid version, i.e. flat fee of $29, in addition to implied free version used for viewing and/or browsing rental properties}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alizadeh and Brock to include the features of Moore. Given that Alizadeh is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for accommodating multiple rental applications by a prospective tenant, in order to provide cost savings to the tenant during the application process, in addition to providing for an enhance user experience {page 2 of Moore}. One of ordinary skill in the art would be motivated to reduce application costs and enhance the user experience, and therefore it would have been obvious to modify Alizadeh and Brock with Moore.
The combination of Alizadeh, Brock, and Moore doesn’t explicitly disclose: wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord.
However, Topete teaches a similar system for responding to requests related to rental properties. Topete discloses: wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord {a party, i.e. the landlord, defines a subscriber paying a fee to view a plurality of renter database records, i.e. applications, or fee per record, these two fees representing a plurality of different fees; para. [0012]; examiner notes that a selected landlord subscription corresponds to a number of applications available for viewing represented by subscriber paying a fee to view a plurality or number of renter database records}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alizadeh, Brock, and Moore to include the features of Topete. Given that Alizadeh is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to facilitate landlord access of renter applications, in order to provide landlords with the functionality to evaluate the future rental payment performance of an individual potential renter {para. [0008]}. One of ordinary skill in the art would be motivated to evaluate future rental payment performance, and therefore it would have been obvious to modify Alizadeh, Brock, and Moore with Topete.

Claim 2
Regarding claim 2, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1. Alizadeh further discloses: reviewing the prospective tenant profile corresponding to one of the selected rental property listings {reviewing of prospective tenant profile corresponding to one of the selected rental property listings; para. [0065], [0069]}; and the landlord designating the prospective tenant, with respect to the selected rental property listing, as approved or not approved {landlord 120 can then confirm his or her approval of the renting of the given unit to the given applicant by clicking “Approve” or similar button on the provided application, i.e. landlord designating the prospective tenant, with respect to the selected rental property listing, as approved or not approved; para. [0065], [0069]}.

Claim 3
Regarding claim 3, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1. Alizadeh further discloses: approval of the prospective tenant is automatically generated using the system when the selected rental property listing at least partially matches the rental property description of the prospective tenant profile {machine can be employed to make determinations of approval, i.e. automatically generate, when match of lease price ranges and bids, i.e. rental property descriptions, to tenant attributes or profile occurs; para. [0065], [0069]}.

Claim 7
Regarding claim 7, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1. Alizadeh further discloses: the landlord accesses the tenant personal information of the prospective tenant profile for the prospective tenant matched to a rental property listing that is associated with the landlord {landlord 74 can view the details of the applicant's application, the applicant's credit report, and the applicant's background check (e.g., criminal and/or credit checks), i.e. access the tenant personal information of the prospective tenant profile for the prospective tenant matched to a rental property listing that is associated with the landlord; para. [0105]}.

Claim 9
Regarding claim 9, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1. Alizadeh further discloses: a lease agreement between the prospective tenant and the landlord is executed electronically using the system {system generates or executes a lease 2734 in contract generation step 2722 in a document generation engine or component 2720, where agreement is reached between tenant and landlord; para. [0109], [0110], [0111]}.

Claim 10
Regarding claim 10, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1. Alizadeh further discloses: the system is implemented using cloud based computing {computerized system 260 connected to the internet, i.e. cloud based computing; para. [0049]}.

Claims 4, 6, 11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alizadeh, Brock, Moore, and Topete, further in view of Sher (US 20180060981).

Claims 4 and 18
Regarding claims 4 and 18, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claims 1 and 16, respectively. Alizadeh further discloses: receive automatic approval {machine can be employed to make automatic determinations of approval; para. [0065], [0069]}. 
The combination of Alizadeh, Brock, Moore, and Topete doesn’t explicitly disclose: the landlord, using the system, invites the prospective tenant to apply for a rental property.
However, Sher discloses a similar system for matching prospective tenants and landlords. Sher discloses: the landlord, using the system, invites the prospective tenant to apply for a rental property {landlord may invite a renter or a tenant renting elsewhere to apply to a current or upcoming listing; para. [0123]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Alizadeh, Brock, Moore, and Topete to include the features of Sher. Given that the combination of Alizadeh, Brock, Moore, and Topete is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for inviting tenants to apply in order to expedite tenant onboarding and shorten vacancy periods in rental properties. One of ordinary skill in the art would be motivated to expedite business processes and shorten vacancy periods in order to maximize revenue, and therefore it would have been obvious to modify the combination of Alizadeh, Brock, Moore, and Topete with Sher. 

Claim 6
Regarding claim 6, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1, but doesn’t explicitly disclose: vetting at least a portion of information in the landlord profile by the third party.
However, Sher discloses a similar system for matching prospective tenants and landlords. Sher discloses: vetting at least a portion of information in the landlord profile by the third party {landlord may additionally be associated with profiles that incorporate user reviews about landlord performance for future use, i.e. third party vetting of at least a portion of information in the landlord profile; para. [0086]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Alizadeh, Brock, Moore, and Topete to include the features of Sher. Given that the combination of Alizadeh, Brock, Moore, and Topete is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for vetting landlords prior to onboarding, thereby ensuring high-quality matches and customer satisfaction with the matching platform. One of ordinary skill in the art would be motivated to increase customer satisfaction, and therefore it would have been obvious to modify the combination of Alizadeh, Brock, Moore, and Topete with Sher. 
Claim 11
Regarding claim 11, Alizadeh discloses: a method for online rental property management using an online rental property management system {method for matching tenants and landlords via the internet, i.e. online rental property management using an online rental property management; para. [0048], [0049]}, wherein the online rental property management system includes at least hardware, software, applications {as understood from Fig. 2, exemplary architecture 20 depicts computerized system including hardware, software, applications; para. [0048]}, and data storage {server with data store defines data storage; para. [0017]}, the method including steps of:
storing in the data storage at least one prospective tenant profile {each tenant 132, 134, 136 applying for the rental of an available property submits a corresponding application 232, 234, 236, where the stored attributes represent a tenant profile; para. [0050]; note that server, i.e. data storage, described in para. [0017]}, a rental property listing {rental property listing 240; para. [0049]}, wherein the prospective tenant profile includes at least tenant personal information, a rental property description, a rental background check, a credit check {tenant attributes may include a tenant's income and overall and particular financial condition, i.e. tenant personal information; para. [0050]; lease price ranges and bids, i.e. rental property descriptions; para. [0050], [0066]; details of application include criminal check, i.e. background check, and credit check; para. [0105]};
vetting at least a portion of information in the prospective tenant profile by a third party {human-assisted review of tenant attributes or profile, i.e. third party vetting of a portion of the information; para. [0064]}; 
comparing the rental property description of the prospective tenant profile to one or more rental property listings in the data storage using the system {lease price ranges and bids, i.e. rental property descriptions of the prospective tenant profile, compared to rental property listings; para. [0016], [0066]}; 
identifying, by the system, selected rental property listings that at least partially match the rental property description of the prospective tenant profile {identification of rental properties and matching of rental propertie to lease price bids, i.e. rental property descriptions; para. [0066], [0067]};
designating the prospective tenant, with respect to the selected rental property listings, as approved or not approved using the system {landlord 120 can then confirm his or her approval of the renting of the given unit to the given applicant by clicking “Approve” or similar button on the provided application, i.e. approval or disapproval of the prospective tenant accomplished via the system; para. [0065], [0069]}; and
electronically generating a rental property agreement if the prospective tenant applies and is approved {the lease contract generator can use existing rules and templates to customize and automatically create a legally-enforceable document (paper or electronic), i.e. electronic rental property agreement, that must be executed by the landlord 120 and a tenant 136 for the lease of a given rental property 202, i.e. if the prospective tenant applies and is approved; para. [0055]}; 
wherein operations of the method are conducted simultaneously {as described in para. [0055]}.
Alizadeh doesn’t explicitly disclose: a landlord profile linked to the rental property listing; a rental verification; wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant; wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord; inviting, by the landlord, a prospective tenant to apply; 
However, Brock teaches a similar system for facilitating matching between parties in the context of real estate. Brock discloses: a landlord profile linked to the rental property listing {each rental property record or listing is associated with, i.e. linked to, ownership data, i.e. a landlord profile; para. [0037]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alizadeh to include the features of Brock. Given that Alizadeh is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for obtaining landlord-specific information related to properties and generating revenue, given that they’re relevant for making matching determinations and ensuring business continuity. One of ordinary skill in the art would be motivated to streamline business processes and generate revenue for business continuity, and therefore it would have been obvious to modify Alizadeh with Brock. 
The combination of Alizadeh and Brock doesn’t explicitly disclose: a rental verification; wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant; wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord; inviting, by the landlord, a prospective tenant to apply. 
However, Moore teaches a similar system for enabling renters to apply to multiple rental applications. Moore discloses: wherein each tenant subscription is associated with one of a plurality of different fees, wherein a selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant {tools will allow renters to engage with potential landlords through three of its most popular sites, Zillow, Trulia, and HotPads, to apply for multiple apartments through one all-encompassing application for a flat fee of $29, i.e. a subscription fee, allowing users to send applications to as many properties that they want during a 30-day period, i.e. selected tenant subscription corresponds to a number of applications available for submission by the prospective tenant; page 2; examiner notes that plurality of different fees corresponds to paid version, i.e. flat fee of $29, in addition to implied free version used for viewing}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alizadeh and Brock to include the features of Moore. Given that Alizadeh is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for accommodating multiple rental applications by a prospective tenant, in order to provide cost savings to the tenant during the application process, in addition to providing for an enhance user experience {page 2 of Moore}. One of ordinary skill in the art would be motivated to reduce application costs and enhance the user experience, and therefore it would have been obvious to modify Alizadeh and Brock with Moore.
The combination of Alizadeh, Brock, and Moore doesn’t explicitly disclose: a rental verification; wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord; inviting, by the landlord, a prospective tenant to apply.
However, Topete teaches a similar system for responding to requests related to rental properties. Topete discloses: wherein each landlord subscription is associated with one of a plurality of different fees, wherein a selected landlord subscription corresponds to a number of applications available for viewing by the landlord {a party, i.e. the landlord, defines a subscriber paying a fee to view a plurality of renter database records, i.e. applications, or fee per record, these two fees representing a plurality of different fees; para. [0012]; examiner notes that a selected landlord subscription corresponds to a number of applications available for viewing represented by subscriber paying a fee to view a plurality of renter database records}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alizadeh, Brock, and Moore to include the features of Topete. Given that Alizadeh is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to facilitate landlord access of renter applications, in order to provide landlords with the functionality to evaluate the future rental payment performance of an individual potential renter {para. [0008]}. One of ordinary skill in the art would be motivated to evaluate future rental payment performance, and therefore it would have been obvious to modify Alizadeh, Brock, and Moore with Topete.
The combination of Alizadeh, Brock, Moore, and Topete doesn’t explicitly disclose: a rental verification; inviting, by the landlord, a prospective tenant to apply.
However, Sher discloses a similar system for matching prospective tenants and landlords. Sher discloses: a rental verification {rental verification fillable e-forms; para. [0106]}; inviting, by the landlord, a prospective tenant to apply {landlord may invite a renter or a tenant renting elsewhere to apply to a current or upcoming listing; para. [0123]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Alizadeh, Brock, Moore, and Topete to include the features of Sher. Given that the combination of Alizadeh, Brock, Moore, and Topete is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for inviting tenants to apply in order to expedite tenant onboarding and shorten vacancy periods in rental properties. One of ordinary skill in the art would be motivated to expedite business processes and shorten vacancy periods in order to maximize revenue, and therefore it would have been obvious to modify the combination of Alizadeh, Brock, Moore, and Topete with Sher. 


Claim 13
Regarding claim 13, the combination of Alizadeh, Brock, Moore, Topete, and Sher discloses the features of claim 11. Alizadeh further discloses: receive automatic approval {machine can be employed to make automatic determinations of approval; para. [0065], [0069]}. 
Sher further discloses: the landlord, using the system, invites the prospective tenant to apply for a rental property {landlord may invite a renter or a tenant renting elsewhere to apply to a current or upcoming listing; para. [0123]}.

Claim 14
Regarding claim 14, the combination Alizadeh, Brock, Moore, Topete, and Sher discloses the features of claim 11. Alizadeh further discloses: reviewing the prospective tenant profile corresponding to one of the selected rental property listings {reviewing of prospective tenant profile corresponding to one of the selected rental property listings; para. [0065], [0069]}; and the landlord designating the prospective tenant, with respect to the selected rental property listing, as approved or not approved {landlord 120 can then confirm his or her approval of the renting of the given unit to the given applicant by clicking “Approve” or similar button on the provided application, i.e. landlord designating the prospective tenant, with respect to the selected rental property listing, as approved or not approved; para. [0065], [0069]}.

Claim 15
Regarding claim 15, the combination of Alizadeh, Brock, Moore, Topete, and Sher discloses the features of claim 11. Sher further discloses: vetting at least a portion of information in the landlord profile by the third party {landlord may additionally be associated with profiles that incorporate user reviews about landlord performance for future use, i.e. third party vetting of at least a portion of information in the landlord profile; para. [0086]}.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alizadeh, Brock, Moore, and Topete, further in view of Reddy (US 20160055576).

Claims 5 and 17
Regarding claims 5 and 17, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claims 1 and 16, respectively, but doesn’t explicitly disclose: the landlord, using the system, invites the prospective tenant that is designated as not approved to reapply. 
However, Reddy teaches a similar system for managing rental properties. Reddy discloses: the landlord, using the system, invites the prospective tenant that is designated as not approved to reapply {Jill, a prospective tenant who has an original offer rejected, i.e. designated as not approved to reapply, receives message or invitation via system to reapply, the conditions defined by Jack, the landlord; para. [0114], [0115], [0116]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Alizadeh, Brock, Moore, and Topete to include the features of Reddy. Given that the combination of Alizadeh, Brock, Moore, and Topete is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for inviting tenants to reapply in order to expedite tenant onboarding and shorten vacancy periods in rental properties. One of ordinary skill in the art would be motivated to expedite business processes and shorten vacancy periods in order to maximize revenue, and therefore it would have been obvious to modify the combination of Alizadeh, Brock, Moore, and Topete with Reddy.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alizadeh, Brock, Moore, and Topete, further in view of Calonge (US 20090240565).

Claim 8
Regarding claim 8, the combination of Alizadeh, Brock, Moore, and Topete discloses the features of claim 1, but doesn’t explicitly disclose: payment of a security deposit is transmitted electronically from the prospective tenant to the landlord.
However, Calonge teaches a similar system for matching tenants and landlords for business purposes. Calonge discloses: payment of a security deposit is transmitted electronically from the prospective tenant to the landlord {tenant 22 can submit payment through system, where funds are transferred from the designated account for the tenant 22 to the designated account for the landlord 20, i.e. transmitted electronically; para. [0060]; note that security deposit doesn’t differentiate the claimed method, since it is simply a name for the type of payment; additionally, security deposit is explicitly referenced in para. [0060]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Alizadeh, Brock, Moore, and Topete to include the features of Calonge. Given that the combination of Alizadeh, Brock, Moore, and Topete is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for facilitating funds transfer between parties in order to streamline tenant-landlord interactions and ensure timely payment. One of ordinary skill in the art would be motivated to streamline business processes and ensure timely payment, and therefore it would have been obvious to modify the combination of Alizadeh, Brock, Moore, and Topete with Calonge.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alizadeh, Brock, Moore, Topete, and Sher, further in view of Reddy.

Claim 12
Regarding claim 12, the combination of Alizadeh, Brock, Moore, Topete, and Sher discloses the features of claim 11, but doesn’t explicitly disclose: inviting, by the landlord, a prospective tenant designated as not approved to reapply. 
However, Reddy teaches a similar system for managing rental properties. Reddy discloses: inviting, by the landlord, a prospective tenant designated as not approved to reapply {Jill, a prospective tenant who has an original offer rejected, i.e. designated as not approved to reapply, receives message or invitation to reapply via system from Jack, the landlord; para. [0114], [0115], [0116]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Alizadeh, Brock, Moore, Topete, and Sher to include the features of Reddy. Given that the combination of Alizadeh, Brock, and Sher is directed to a system of automated brokering between a prospective tenant and landlord, one of ordinary skill in the art would have been motivated to provide a means for inviting tenants to reapply in order to expedite tenant onboarding and shorten vacancy periods in rental properties. One of ordinary skill in the art would be motivated to expedite business processes and shorten vacancy periods in order to maximize revenue, and therefore it would have been obvious to modify the combination of Alizadeh, Brock, Moore, Topete, and Sher with Reddy.

Response to Arguments
Applicant’s arguments filed 04/07/22 have been carefully considered. Examiner’s headings and page numbering below corresponds to those used by applicant in the remarks by applicant.

Claim Objections
	Applicant is thanked for their amendments overcoming the claim objections, which examiner has withdrawn.

Claim Rejections - 35 USC 101
	Applicant offers on pages 7-8: ‘Thus, where an Applicant can show that a claim recites a practical application of an alleged abstract idea rather than the abstract idea itself, the claim is eligible for patentability. Examples of practical applications of abstract ideas include control of an industrial process (see Diamond v. Diehr, 450 U. S. 175, 187 (1981)), an improvement in "the functioning of the computer itself', or causing "an improvement in any other technology or technical field" (Alice slip op. at 7). The Court in Alice, however, indicated that the recitation of the application of "conventional steps, specified at a high level of generality," to a method already "well known in the art," would not be sufficient to render a claim directed to an abstract idea patent eligible (Alice slip op. at 11). Thus, where an Applicant can overcome the rejection of a patent claim under 35 U.S.C §§ 102 and 103, the demonstrated novelty and non-obviousness is evidence that the claim includes subject matter that is not well known in the art and thus includes the "significantly more" that renders the claim patent eligible. 
Applicant has amended the claims to clarify the features of Applicant's disclosure. In particular, Applicant's claims now include "the electronic generation of a rental property agreement based on the designation as approved" and "wherein operations of the method are conducted simultaneously." These features of Applicant's claims are not possible with "human activity" alone, but must be conducted or facilitated using a microprocessor, which is capable of processing multiple tasks simultaneously. In fact, Applicant's solution is meant to overcome issues associated with human activity in the field of Applicant's claims. 
Further of note, Applicant's claims are not written to claim only the desired results of the method, but to claim a specific system and method for producing that result. To this end, Applicant asserts that the amendments herein help clarify the "practical application" and/or "something more" required to withstand a § 101 rejection.’
This is not persuasive. As set forth in MPEP 2106.05(f), merely applying the abstract idea using generic computing elements is not sufficient to demonstrate patent eligibility. In this case, there the “electronic generation” of a document does not do more than append the “electronic” aspect to document generation, which is part of the abstract idea. Likewise, “wherein operations of the method are conducted simultaneously,” is also part of the abstract. Applicant is doing no more than taking a process done by hand and describing in the context of generic computing elements, a generic computing system when viewed in combination.
On the point of novelty, the courts are quite clear, as described in MPEP 2106.05(I): ‘Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 ").’
Accordingly, given the invocation of generic computing elements that are nothing more than ‘apply it,’ per MPEP 2106.05(f), examiner maintains that applicant has not demonstrated ‘“practical application” and/or “something more”,’ as noted in the remarks.
Therefore, examiner maintains the rejection.

Claim Rejections - 35 USC 103
	Regarding arguments pertaining to the rejection under 35 USC 103, examiner notes that they are predicated on the current claim amendments. Given the change in the scope of the claims, examiner applied new art. Applicant is referred to the rejection above.

	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140114837, directed to automated tenant screening.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/7/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689